Case 2:19-cv-01649-KM-JAD Document 39 Filed 09/09/19 Page 1 of 7 PageID: 329




                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY



 DELIA RODRIGUEZ, on behalf of herself
                                                             Civ. No. 19-1649
 and all other similarly situated,

                Plaintiff,
        VS.                                                      OPINION

 CERTIFIED CREDIT & COLLECTION
 BUREAU, JOANNE M. POSSUMATO,
 DIANA M. SCHOBEL and JOHN DOES 1-
 10,

              Defendants.



KEVIN MCNULTY, U.S.D.J.:

      This matter comes before the Court on the motion of defendants Certified
Credit & Collection Bureau (“CCCB”), Joanne M. Possumato, and Diana M.
Schobel to dismiss the complaint for failure to state a claim, pursuant to Fed.
R. Civ. P. 12(b)(6). (DE 11) The complaint alleges that certain language in a
debt collection letter failed to clearly identify the creditor in violation of the Fair
Debt Collection Practices Act (“FDCPA”), 15 U.S.C      §   1692 et seq. For the
reasons stated herein, the motion to dismiss the complaint will be GRANTED.

Standard

      The standards governing a Rule 12(b)(6) motion to dismiss a complaint
for failure to state a claim upon which relief may be granted are familiar. For
the purposes of a motion to dismiss, the facts alleged in the complaint are
accepted as true and all reasonable inferences are drawn in favor of the
plaintiff. New Jersey Carpenters & the Trustees Thereof v. Tishman Const. Corp.
of New Jersey, 760 F.3d 297, 302 (3d Cir. 2014).


                                           1
Case 2:19-cv-01649-KM-JAD Document 39 Filed 09/09/19 Page 2 of 7 PageID: 330



       A short and plain statement of plaintiffs entitlement to relief will do. See
Fed. R. Civ. P. 8(a). Nevertheless, “a plaintiffs obligation to provide the
‘grounds’ of his ‘entitlement to relief requires more than labels and
conclusions, and a formulaic recitation of the elements of a cause of action will
not do.” Bell Ati. Corp. v. Twombly, 550 U.S. 544, 555 (2007). The complaint’s
factual allegations must be sufficient to raise a plaintiffs right to relief above a
speculative level, so that a claim is “plausible on its face.” Id. at 570; see also
 West Run Student Housing Assocs., LLC v. Huntington Nat. Bank, 712 F.3d 165,
169 (3d Cir. 2013). That facial-plausibility standard is met “when the plaintiff
pleads factual content that allows the court to draw the reasonable inference
that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556
U.s. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). While “[tihe plausibility
standard is not akin to a ‘probability requirement’.    .   .   it asks for more than a
sheer possibility.” Iqbal, 556 U.S. at 678.

      The Court in considering a Rule 12(b)(6) motion is confined to the
allegations of the complaint, with narrow exceptions:
      “Although phrased in relatively strict terms, we have declined to
      interpret this rule narrowly. In deciding motions under Rule 12(b)(6),
      courts may consider “document[s] integral to or explicitly relied
      upon in the complaint,” In re Burlington Coat Factory Sec. Litig., 114
      F.3d 1410, 1426 (3d Cir. 1997) (emphasis in original), or any
      “undisputedly authentic document that a defendant attaches as an
      exhibit to a motion to dismiss if the plaintiffs claims are based on
      the document,” PBGC v. White Consol. Indus., 998 F.2d 1192, 1196
      (3d Cir. 1993).”

In re Asbestos Products Liability Litigation (No. VI), 822 F.3d 125, 134 n.7 (3d Cir.
2016). See also Estate of Roman v. City of Newark, 914 F.3d 789, 796—97 (3d Cir.
2019) (“complaint, exhibits attached to the complaint, [andj matters of public
record” as well as documents “that a defendant attaches as an exhibit to a motion
to dismiss,” if “undisputedly authentic” and “the [plaintiffsj claims are based [on
themi”); Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir. 2014) (“However, an
exception to the general rule is that a ‘document integral to or explicitly relied

                                          2
Case 2:19-cv-01649-KM-JAD Document 39 Filed 09/09/19 Page 3 of 7 PageID: 331



upon in the complaint’ may be considered ‘without converting the motion to
dismiss into one for summary judgment.’ “) (quoting In re Burlington Coat
Factonj, 114 F.3d at 1426); Pension Ben. Guar. Corp. v. White ConsoL Indus., Inc.,
998 F.2d 1192, 1196 (3d Cir. 1993). “The rationale underlying this exception is
that the primary problem raised by looking to documents outside the
complaint—lack of notice to the plaintiff—is dissipated ‘lw]here plaintiff has
actual notice   ...   and has relied upon these documents in framing the complaint.’”
In re Burlington, 114 F.3d at 1426 (quoting Watterson v. Page, 987 F.2d 1, 3—4
(1st Cir. 1993) (quoting Cortec Indus., Inc. v. Sum Holding L.P., 949 F.2d 42, 48
(2nd Cir. 1991)).
       The complaint attaches a copy of a collection letter, the wording of which
is the very foundation of the allegations. (“Letter,” DE 1-1) I therefore may
consider it on this motion without converting it to one for summary judgment.
The Complaint

       Defendant CCCB sent the plaintiff, Ms. Delia Rodriguez, the Letter,
which is dated January 29, 2018. A copy is attached to the complaint as Ex. A.
(DE 1-1)’ The Letter was sent by a debt collector in connection with collection
of a consumer debt. It is on CCCB’s letterhead.
       The top portion of the Letter reads as follows:
      DATE: JAN 29 2018
      RE: SEE CLIENT LIST BELOW
      PATIENT: DELIA RODRIGUEZ
      TOTAL BALANCE DUE: 29.88

(DE 1-1) A portion of the body of the letter states: “This is an attempt to
collect a debt by a debt collector and any information obtained will be
used for that purpose.” (DE 1-1). The reverse side of the letter reads as
follows:



     1 CCCB attached an unredacted version of the letter to its motion,
                                                                          (DE 12-1),
however this unredacted letter contains several significant differences from the Letter
beyond the removal of the redactions. Thus, I will not consider it for purposes of this
Opinion.
                                            3
Case 2:19-cv-01649-KM-JAD Document 39 Filed 09/09/19 Page 4 of 7 PageID: 332



      CLIENT: SEE CLIENT LIST BELOW
      DATE: JAN 29 2018
      FILE ft REDACTED
      BALANCE DUE: 29.88
      TOTAL BALANCE DUE: 29.88
      CLIENT LIST: REDACTED

      The complaint alleges that this Letter fails to identify the creditor to
whom the debt is owed. The Letter is therefore said to violate the FDCPA, which
requires certain notifications and prohibits the use of false, deceptive or
misleading representations to collect a debt. See 15 U.S.C.   §   1692g (prescribing
contents of debt collector’s initial communication to debtor); 15 U.S.C.   §   1692e
(prohibiting false and deceptive practices).

Discussion

      The FDCPA affirmatively requires that a so-called “validation notice” or
“G notice” be given, and that it contain certain required disclosures:

      (1) the amount of the debt;

      (2) the name of the creditor to whom the debt is owed;

      (3) a statement that unless the consumer, within thirty days after
      receipt of the notice, disputes the validity of the debt, or any
      portion thereof, the debt will be assumed to be valid by the debt
      collector;

      (4) a statement that if the consumer notifies the debt collector in
      writing within the thirty-day period that the debt, or any portion
      thereof, is disputed, the debt col-lector will obtain verification of
      the debt or a copy of a judgment against the consumer and a copy
      of such verification or judgment will be mailed to the consumer by
      the debt collector; and

     (5) a statement that, upon the consumer’s written request within
     the thirty-day period, the debt collector will provide the consumer
     with the name and address of the original creditor, if different from
     the current creditor.

15 U.S.C.   §   1692g(a).


                                        4
Case 2:19-cv-01649-KM-JAD Document 39 Filed 09/09/19 Page 5 of 7 PageID: 333



      The FDCPA also more generally prohibits the use of false or misleading
representations to collect a debt:

      “A debt collector may not use any false, deceptive, or misleading
      representation or means in connection with the collection of any
      debt.” 15 U.S.C. § 1692e

       “The use of any false representation or deceptive means to collect
       or attempt to collect any debt or to obtain information concerning a
       consumer [is prohibitedl.” 15 U.S.C. 1692e(10)

Whether a communication is misleading must be assessed from the point of
view of the “least sophisticated debtor.” Brown v. Card Service Center, 464 F.3d
450, 454 (3d Cir. 2006). That hypothetical debtor, however, will be presumed to
possess a “basic level of understanding and willingness to read with care.”
Rosenau v. Un.ifund Corp., 539 F. 3d 218, 221 (3d Cir. 2008).

      This complaint must be dismissed because it fails to allege sufficiently
that the Letter does not properly identify the creditor in violation of the notice
provisions of the FDCPA.

       Both sides discuss at length a recent FDCPA case, Gross v. Lyons
Doughty & Veidhuis, P.C.,    --   Fed. App’x   ---,   2019 WL 3010288 (3d Cir. July 10,
2019).2 The Gross letter was sent by a debt collector to the plaintiff with the
following subject line:

       Capital One Bank (USA), N.A., assignee of

       HSBC BANK NEVADA N.A. RCS DIRECT MARKETING/ORCHARD
       BANK GLENN D. CROSS

      ACCOUNT NO.: XXXXXXXXXXXX 6461




2       To be clear, the discussion of the Gross case in the main briefing is moot; it
refers to the district court case that was reversed by the Third Circuit decision, which
the parties cited and discussed as supplemental authority. (DE 37, 38)
                                               5
Case 2:19-cv-01649-KM-JAD Document 39 Filed 09/09/19 Page 6 of 7 PageID: 334



Gross, 2019 WL 3010288, at *1. The Gross letter also stated that LDV,
the debt collector, “represents Capital One Bank (USA), N.A., assignee of
HSBC BANK NEVADA N.A. RCS DIRECT MARKETING/ORCHARD BANK
in connection with [Gross’s] account,” and stated that LDV was a debt
collector. Id.

       The Third Circuit, per Judge Shwartz, provided three reasons that
the Gross letter failed to properly identify the creditor. First, “LDV’s letter
did not explicitly state that Capital One Bank was Gross’s creditor or
that it owned his debt.” Id. at 2. Second, the Letter referred confusingly
to Capital One’s position as an “assignee.” Id. Third, “LDV’s letter as a
whole [did] not effectively disclose the creditor’s identity,” because “[t]he
letter state[dj that LDV ‘represents’ Capital One Bank and that LDV is a
debt collector.” Id. Judge Shwartz reasoned that the letter conveyed “the
identity of LDV’s client and that LDV ha[d] been retained to collect a
debt, but the least sophisticated debtor could still think that any one or
more of the listed entities was owed the debt.” Id. (emphasis added).

       The case before this Court is distinguishable. Here, the Letter does
not list multiple parties or set forth a potentially confusing assignment. It
is true that the Letter here lists Saint Clare’s Behavioral as the “client” of
CCCB (the debt collector), rather than explicitly as the “creditor.” Other
courts in this Circuit, however, have found that a debt collector’s
reference to its “client” is sufficient to convey to the least sophisticated
debtor that client is the creditor. See Johnson v. Simm Assocs., Inc., 335
F. Supp. 3d 680, 684—85 (D. Del. 2018) (finding that a debt collector’s
letter referring to the creditor as its client would not confuse the least
sophisticated debtor); Molina v. AR Res., Inc., Civil Action No. 17-6573
(SDW-SCM), 2018 WL 1027449, at *2 (D.N.J. Feb. 22, 2018) (same);
Hammett v. Allianceone Receivables Mgmt., Inc., Civil Action No. 11-3172,
2011 WL3819848, at *4 (E.D. Pa. Aug. 30, 2011) (same). That is
particularly true where the letter provides the consumer’s account
                                          6
Case 2:19-cv-01649-KM-JAD Document 39 Filed 09/09/19 Page 7 of 7 PageID: 335



number and remaining balance, as CCCB’s Letter did here. Johnson, 335
F. Supp. 3d at 685—86; Molina, 2018 WL 1027449, at *2, Harnmett, 2011
WL 3819848, at *4 Accordingly, I conclude that CCCB’s letter
unambiguously identifies Saint Clare’s Behavioral as the creditor to
whom Plaintiffs debt is owed.

                                 CONCLUSION

      For the reasons stated above, CCCB’s motion to dismiss the complaint (DE
12) is GRANTED, without prejudice to the submission within 30 days of a
properly supported motion to amend the complaint.
Newark, New Jersey
September 9, 2029




                                           Hon. Kevin McNulty
                                                              k4
                                           United States District Judge




                                       7
